Order of the Supreme Court, New York (Leonard N. Cohen, J.), entered on January 16, 1986, which denied the motion to vacate a stipulation concerning insurance coverage, is affirmed, without costs or disbursements.
Although Special Term properly denied the motion to vacate the stipulation in question, it should be noted that the court was not warranted in finding that respondent United Services Automobile Association has waived on behalf of its insured, defendant Theresa Arcarola, and that the insured has waived on her own behalf, any claim or defense that her vehicle was not involved in the accident which is the subject of this proceeding. Nothing contained in the stipulation can be construed as meaning that there is no dispute concerning whether the automobile belonging to Arcarola came into contact with the automobile owned by respondent Lydia Stone and operated by respondent Allen Sosis. Rather, the stipulation deals exclusively with the issue of insurance coverage and not with liability for the accident. Concur—Kupferman, J. P., Ross, Lynch, Milonas and Rosenberger, JJ.